DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/19/2022 has been entered.  
Claims 1-3 and 6-9 are pending and the subject of this NON-FINAL Office Action.  Any objection(s) and/or rejection(s) not reiterated and/or maintained in the following NON-FINAL Office Action is considered withdrawn in view of Applicant's response.
The claims, as understood through the specification, are directed to ceramic and glass extrusion nozzles with sensors (plural) in/on the ceramic or glass regions.  This is very familiar in the art as demonstrated below.

Claim Interpretations
“Nonconductive substrate” is never defined in the claims; thus this encompasses any type of conductance (e.g. heat, cold, electricity, light, etc.).
The “at least one sensor” encompasses a single sensor or multiple sensors that is/are merely “capable of sensing at least nozzle temperature during the outputting, temperature gradient along the nozzle during the outputting, and deformation of the orifice determinative of strain on the nozzle during the outputting.”  The specification makes clear this can be any standard temperature or pressure/strain sensor (paras. 0019, 0038, 0041).  Neither the claims nor the specification disclose any special, non-novel, nonobvious sensor.  The claims are directed to a “nozzle” (i.e. device).  Any intended use or capability of the “sensor” fails to distinguish from prior art sensors that include standard temperature and pressure/strain sensors as disclosed in the specification.  In other words, Applicants seem to combine known sensors with known functions, not any newly-designed or engineered sensors.
“Sensor [with capabilities] . . . which are collectively indicative of affects on a flow rate of the printing material during the outputting” fails to distinguish from the prior art.  This statement of purpose or characteristic of the information gleened from the sensors describe, at best, an intended use of the sensors, not any new, non-novel, non-obvious sensors.

New Grounds of Rejections - 35 USC § 112- Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-3 and 6-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
The metes and bounds of the claimed single sensor “capable of sensing at least nozzle temperature during the outputting, temperature gradient along the nozzle during the outputting, and deformation of the orifice determinative of strain on the nozzle during the outputting” are unclear.  Claim one includes embodiments with a single sensor (“at least one sensor”) that is capable of detecting temperature and strain.  The specification never describes a sensor that detects all of temperature, gradient and strain.  Instead, the specification describes thermocouples, resistance thermal devices (RTDs), NTC, centered metal oxide, or a micro-strain gauge 604 may be included as part of the RTD sensor 504 illustrated in Figure 5 (paras. 0019, 0038).  The specification never describes or explains the metes and bounds of a single sensor that detects all of temperature, gradient and strain, rather only “both temperature 504 and strain 604 sensors.”  In other words, separate sensors that’s separately detect strain and temperature.  Furthermore, the specification never explains a sensor that measures gradient of anything.  Finally, a skilled artisan would be unaware of a sensor or gauge that detects all of temperature, gradient and strain of printing because no prior art exists that teaches as much.  Thus it is unclear what single sensor is “capable of sensing at least temperature, gradient and strain of printing,” much less “from the orifice that affects a flow rate of the printing material during the printing.”
Applicants argue that “para. [0041] explains that at least Figure 6B illustrates a temperature sensor that also acts as a strain sensor.”  This is clearly incorrect.  Paragraph 0041 states that the nozzle of Figure 6B is a “multi-sensor embodiment[]” (emphasis added).
Claim Rejection - 35 USC § 112 – Written Description
	The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-3 and 6-9 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the full scope of the claimed invention. 
	The specification fails to demonstrate possession of a single sensor that measures all of temperature, gradient and strain of printing.  
The Federal Circuit has explained that a specification cannot always support expansive claim language and satisfy the requirements of 35 U.S.C. 112 "merely by clearly describing one embodiment of the thing claimed." LizardTech v. Earth Resource Mapping, Inc., 424 F.3d 1336, 1346, 76 USPQ2d 1731, 1733 (Fed. Cir. 2005). The issue is whether a person skilled in the art would understand applicant to have invented, and been in possession of, the invention as broadly claimed. In LizardTech, claims to a generic method of making a seamless discrete wavelet transformation (DWT) were held invalid under 35 U.S.C. 112, first paragraph, because the specification taught only one particular method for making a seamless DWT and there was no evidence that the specification contemplated a more generic method. Id.; see also Tronzo v. Biomet, 156 F.3d at 1159, 47 USPQ2d at 1833 (Fed. Cir. 1998)(holding that the disclosure of a species in a parent application did not provide adequate written description support for claims to a genus in a child application where the specification taught against other species).

MPEP § 2164(II)(A)(3)(a)(ii).  “Whenever the issue arises, the fundamental factual inquiry is whether the specification conveys with reasonable clarity to those skilled in the art that, as of the filing date sought, applicant was in possession of the invention as now claimed.”  MPEP § 2163.02.  Here, the specification fails to describe any sensors that measure gradient of anything, much less a single sensor that measures all of temperature, gradient and strain of printing.  At best, the specification discloses 
	Figure 6A illustrates an embodiment including a sheath 602, which may be an inductive nozzle setup, and additional including both temperature 504 and strain 604 sensors. More particularly in this illustration, a micro-strain gauge 604 may be included as part of the RTD sensor 504 illustrated in Figure 5. In such an embodiment, the DC component, i.e., the low frequency component, of a signal associated with the RTD sensor 504 correlates with performance as a temperature sensor, and the AC component, i.e., the high frequency component, of the signal associated with the RTD sensor 504 correlates with the strain sensed by the strain sensor 604. Accordingly, the sensor may be built as a masked PVD metal on an insulator. The strain gauge 604 provides force feedback of forces on the tool, particularly in the lateral direction

(para. 0038; see also paras. 0039-41).  However, this describes two sensors (“multi-sensor embodiments”; strain gauge and temperature sensor) that separately detect nozzle pressure or strain and nozzle temperature.  Furthermore, the specification never uses the phrase “gradient sensor” or “gradient gauge,” nor uses “gradient” in the context of sensors or gauges.  Finally, a skilled artisan would be unaware of a sensor or gauge that detects all of temperature, gradient and strain of printing because no prior art exists that teaches as much.  In sum, the specification fails to demonstrate possession of a single sensor or gauge that measures all of temperature, gradient and strain of printing.
Applicants argue that “para. [0041] explains that at least Figure 6B illustrates a temperature sensor that also acts as a strain sensor.”  This is clearly incorrect.  Paragraph 0041 states that the nozzle of Figure 6B is a “multi-sensor embodiment[]” (emphasis added).

New Grounds of Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 and 6-9 are rejected under 35 U.S.C. § 103 as being unpatentable over BRUGGEMAN (WO 2016/102669) and VAN DER ZALM (US 2017/0361501, effective filing 06/21/2016), in view of GO (US 20170151704).
This rejection is presented in the interest of compact prosecution to the extent the claims include embodiments with two sensors, one measuring temperature, the other strain/pressure in the glass or ceramic nozzle/orifice.
Both BRUGGEMAN and VAN DER ZALM demonstrate that ceramic or glass nozzle with sensors were well-known in the art.
As to claim 1, BRUGGEMAN teaches a nozzle, comprising: an inner chamber enclosing and in direct contact with printing material terminating in an orifice capable of outputting the printing material (104; Figs. 1-5, 7); an outer shaft about the inner chamber and including the orifice (102; Figs. 1-5, 7); at least one nonconductive substrate associated with at least one of the inner chamber, the outer shaft, and the orifice (“A space 109 between the susceptive element 103 and the sleeve 102 allows reduction of heat transfer from the susceptive element 103 to the sleeve 102.” and “The tubular portion 201 and rims 202 can be manufactured from an insulating temperature shock resistant material such as quartz glass or a ceramic material, having an inner layer of the ferromagnetic and/or low conductive material as described. Alternatively, the tubular portion 201 and rims 202 can be manufactured from the ferromagnetic and/or low conductive material as described” and “Fig. 2c shows a spacing element 108 for spacing apart two susceptive elements 103 in the sleeve 102. The spacing element has an annular shape and can be manufactured from the same material as the sleeve 102” and “The sleeve 102 is made of a thermally insulating and heat shock resistant material. Preferably quartz glass is used. Possible alternatives include ceramic material.”; pgs. 7-8, 10 and Figs. 1, 7); and at least one sensor upon the nonconductive substrate and capable of sensing at least one aspect of printing from the orifice that affects a flow rate of the printing material during the printing (“Fig. 7a shows an arrangement of susceptive elements 103 having two spacing elements 108 interposed between the elements 103 and sensing elements 701 . The sensing element comprises a temperature sensor 702. All elements are normally arranged in a sleeve 102, which is not shown in fig. 6a.”; Fig. 7, pg. 10).  BRUGGEMAN teaches wherein the inner chamber forms the nonconductive substrate (pgs. 7-8, 10).  BRUGGEMAN teaches the outer shaft forms the nonconductive substrate (pgs. 7-8, 10).  	
As to claim 2, BRUGGEMAN teaches wherein the nonconductive substrate comprises a dielectric substrate (ceramic or glass; pgs. 7-8, 10).
As to claim 3, BRUGGEMAN teaches wherein dielectric substrate comprises one of glass and ceramic (pgs. 7-8, 10).
As to claim 6, BRUGGEMAN teaches wherein the nonconductive substrate comprises a sheath (pgs. 7-8, 10 and Figs. 1-5, 7).
	As to claim 1, VAN DER ZALM teaches a nozzle, comprising: an inner chamber enclosing and in direct contact with printing material terminating in an orifice capable of outputting the printing material (8; Fig. 1); an outer shaft about the inner chamber and including the orifice (2 or 10; Fig. 1); at least one nonconductive substrate associated with at least one of the inner chamber, the outer shaft, and the orifice (paras. 0002, 0013, 0015, 0024, 0027, 0031, 0032, 0036, 0041, 0043, 0047, 0053, 0055); and at least one sensor upon the nonconductive substrate and capable of sensing at least one aspect of printing from the orifice that affects a flow rate of the printing material during the printing (20, 16; paras. 0004, 0006, 0020, 0033, 0034, 0039, 0056, 0057, 0060, 0061).  VAN DER ZALM teaches wherein the inner chamber forms the nonconductive substrate (paras. 0002, 0013, 0015, 0024, 0027, 0031, 0032, 0036, 0041, 0043, 0047, 0053, 0055).  VAN DER ZALM teaches wherein the outer shaft forms the nonconductive substrate (paras. 0002, 0013, 0015, 0024, 0027, 0031, 0032, 0036, 0041, 0043, 0047, 0053, 0055). 
	As to claim 2, VAN DER ZALM teaches wherein the nonconductive substrate comprises a dielectric substrate (ceramic or glass; paras. 0002, 0013, 0015, 0024, 0027, 0031, 0032, 0036, 0041, 0043, 0047, 0053, 0055).
	As to claim 3, VAN DER ZALM teaches wherein dielectric substrate comprises one of glass and ceramic (paras. 0002, 0013, 0015, 0024, 0027, 0031, 0032, 0036, 0041, 0043, 0047, 0053, 0055).
	As to claim 6, VAN DER ZALM teaches wherein the nonconductive substrate comprises a sheath (paras. 0002, 0013, 0015, 0024, 0027, 0031, 0032, 0036, 0041, 0043, 0047, 0053, 0055).
	As to claim 8, VAN DER ZALM teaches wherein the nonconductive substrate comprises an applied coating (para. 0022, 0032, 0047).
	As to claim 9, VAN DER ZALM teaches wherein the applied coating comprises one of a vacuum deposition, CVD, PVD, and a sputtered applied coating (para. 0022, 0032, 0047).  Vacuum deposition, CVD, PVD, and a sputtered applied coating encompass any coating species; thus VAN DER ZALM teaching deposit coating means a skilled artisan would understand any “depositing”/deposition species as in claim 9.
Neither BRUGGEMAN nor VAN DER ZALM teaches both temperature sensor and strain/pressure sensor in or on nozzle or orifice.
However, a skilled artisan would have been familiar with known sensor options to measure material and nozzle parameters for desired outcomes.  For example, VAN DER ZALM teaches temperature sensor (paras. 0004, 0006, 0020, 0033, 0034, 0039, 0056, 0057, 0060, 0061).  As does BRUGGEMAN (temperature sensor 702; Fig. 7).  Furthermore, GO teaches that in order to receive parameters of a nozzle and material extruding, the nozzle can include “sensors incorporated with the printing device, such as infrared and contact temperature sensors, and force sensors such as strain gauges and load cells known to those skilled in the art” and “the measurements may be obtained prior to, upon, or as the material exits from the nozzle, or at the part surface” (para. 0124).  In other words, temperature sensor and strain sensor located anywhere to obtain measurements “prior to, upon, or as the material exits from the nozzle, or at the part surface.”  This demonstrates that a skilled artisan would have been motivated to include sensors on/in FDM nozzles in order to measure nozzle and material parameters to adjust, maintain, monitor conditions to affect outcomes.
	In sum, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date to apply familiar sensor techniques to the FDM nozzle of the prior art to achieve desired results with a reasonable expectation of success. 

Claim 7-9 are rejected under 35 U.S.C. § 103 as being unpatentable over BRUGGEMAN or VAN DER ZALM in view of GO, in further view of Vac Aero, Vacuum Deposition Processes, August 10, 2015 by Dan Herring.
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date to apply familiar ceramic application techniques to the ceramic parts of BRUGGEMAN or VAN DER ZALM with a reasonable expectation of success.
As to claim 1, BRUGGEMAN teach the elements of these claims as explained above.
	BRUGGEMAN does not explicitly teach the nonconductive substrate comprises a film (claim 7); the nonconductive substrate comprises an applied coating (claim 8); the applied coating comprises one of a vacuum deposition, CVD, PVD, and a sputtered applied coating (claim 9).
However, the prior art demonstrates that such ceramic application tehcniques were familiar in the art.  As to claims 7-9, Vac Aero teaches 
Vacuum deposition is a generic term used to describe a type of surface engineering treatment used to deposit layers of material onto a substrate. The types of coatings include metals (e.g., cadmium, chromium, copper, nickel, titanium) and nonmetals (e.g., ceramic matrix composites of carbon/carbon, carbon/silicon carbide, etc.), deposited in thin layers (i.e. atom by atom or molecule by molecule) on the surface (Fig. 1).

Vapor deposition technologies include processes that put materials into a vapor state via condensation, chemical reaction, or conversion. When the vapor phase is produced by condensation from a liquid or solid source, the process is called physical vapor deposition (PVD). When produced from a chemical reaction, the process is known as chemical vapor deposition (CVD).

These processes are typically conducted in a vacuum environment with or without the use of plasma (i.e., ionized gas from which particles can be extracted), which adds kinetic energy to the surface (rather than thermal energy) and allows for reduced processing temperature. The vacuum environment has the following advantages:

Reducing the particle density so that the mean free path for collision is long
Reducing the particle density of undesirable atoms and molecules (contaminants)
Providing a low pressure plasma environment
Providing a means for controlling gas and vapor composition
Providing a means for mass flow control into the processing chamber.
Vapor deposition processes add energy and material onto the surface only, keeping the bulk of the object relatively cool and unchanged. As a result, surface properties are modified typically without significant changes to the underlying microstructure of the substrate.

Physical Vapor Deposition

Physical vapor deposition (Fig. 2) is a thin film method in which a coating is deposited over the entire object rather than in certain areas. All reactive PVD hard coating processes combine:

A method for depositing the metal
An active gas such as nitrogen, oxygen, or methane
Plasma bombardment of the substrate to ensure a dense, hard coating
The primary PVD methods are ion plating, ion implantation, sputtering, and laser surface alloying. The production of metals and plasma differs in each of these methods. The gasified material condenses on the substrate material to create the desired layer. As such, there are no chemical reactions that take place in the process.

[ . . . ]
Sputtering and Sputter Deposition

Sputtering is an etching process that alters the physical properties of a surface. In this process, a gas plasma discharge is set up between two electrodes: a cathode plating material and an anode substrate. The deposits are thin, ranging from 0.00005 – 0.01 mm. Chromium, titanium, aluminum, copper, molybdenum, tungsten, gold, and silver are typical deposits.

Sputter-deposited films are used routinely in decorative applications such as watchbands, eyeglasses, and jewelry. The electronics industry relies on heavily sputtered coatings and films (e.g., thin film wiring on chips and recording heads as well as magnetic and magneto-optic recording media). Companies also use sputter deposition to produce reflective films for large pieces of architectural glass and decorative films for plastic used in the automotive industry. The food packaging industry uses sputtering to produce thin plastic films for packaging. Compared to other deposition processes, sputter deposition is relatively inexpensive.

[ . . . ]
Chemical Vapor Deposition

In CVD processes, a chemical reactant gas mixture comes in contact with the substrate and is then deposited into it. The coating is delivered by what is known in the technology as a precursor which when heated creates a reactive vapor. The form of the precursor can be a gas, liquid, or solid form. Gases are fed to the chamber under normal pressures and temperatures while solids and liquids require high temperatures and/or low pressures.

The process of decomposition can be assisted or accelerated via the use of heat, plasma, or other processes. Chemical vapor deposition includes sputtering, ion plating, plasma-enhanced CVD, low-pressure CVD, laser-enhanced CVD, active reactive evaporation, ion beam, laser evaporation, and other variations. These processes generally differ in the means by which chemical reactions are initiated and are typically classified by operating pressure.

Ultrahigh vacuum typically below 10−6 Pa (~10−8 Torr)
Low-pressure at sub-atmospheric pressures. (Note: reduced pressures tend to reduce unwanted gas-phase reactions and improve film uniformity)
Atmospheric pressure
Once in the chamber, energy is applied to the substrate to facilitate the coatings reaction with the carrier gas. The basic steps in the CVD processes are:

Formation of the reactive gas mixture
Mass transport of the reactant gas through a boundary layer to the substrate
Adsorption of the reactants on the substrate
Reaction of the adsorbents to form the deposit
Pretreatment of the substrate involves mechanical and/or chemical cleaning (e.g., ultrasonic cleaning and/or vapor degreasing) followed in some instances by vapor honing (to improve adhesion). In addition, the deposition reactor chamber must be clean, leak-tight, and free of dust and moisture.

CVD is used for corrosion and wear resistance and applied to materials to obtain specific properties that are difficult to obtain with other processes. The most commonly used metals in CVD coatings are nickel, tungsten, chromium, and titanium carbide.

The majority of applications are in electronics optical, opto-electrical, photovoltaic, and chemical industries. CVD is used to deposit coatings and to form foils, powders, composite materials, free-standing bodies, spherical particles, filaments, and whiskers.

[ . . . ]
Summary

Vacuum deposition methods such as PVD and CVD processes represent an important set of applications for vacuum technology. While often associated with niche markets, the technology has been found to enhance performance in a surprising number of applications and as such needs to be better understood by the heat treating community.

(pgs. 1-5).  In other words, a skilled artisan would have been well-aware of well-known options to apply ceramics to surfaces of nozzles as suggested by BRUGGEMAN or VAN DER ZALM.
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date to apply familiar ceramic application techniques to the ceramic nozzles of the prior art to yield predictable ceramic parts with a reasonable expectation of success.

Prior Art
	The following prior art is also pertinent to ceramic extrusion or printing nozzles: US 20180200955; US 20170151704 (“In some embodiments, the parameters are measurements made and/or obtained by sensors incorporated with the printing device, such as infrared and contact temperature sensors, and force sensors such as strain gauges and load cells known to those skilled in the art. For instance, the measurements may be obtained prior to, upon, or as the material exits from the nozzle, or at the part surface.”); US 20180027615; US 20200238621; US 20170100888; US 20160257068; US 20200324469; US 20140044822; US 20040217186; CN 103395973 A; US 20170252827.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELODY TSUI whose telephone number is (571)272-1846. The examiner can normally be reached Monday - Friday, 10am- 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH S DEL SOLE can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YUNG-SHENG M TSUI/Primary Examiner, Art Unit 1743